JUDGE ROBERTSON
delivered the opinion of the court.
The appellee, a citizen of Kentucky, while on his way to his home in Wayne county with a lot of mules bought for his own use, was robbed of them by the appellant, in Tennessee, near the Kentucky l.ine, and brought this action to recover damages for the trespass.
The appellant, in his answer, alleged that, as a Confederate captain he took the mules for the use of the Confederacy ; and also, because he was apprehensive that they were in transitu to the Federal army and for its use. A judgment for reasonable damages was rendered against him, and we see no cause for reversing it, because there was no ground to apprehend that the destination of the mules was contraband; and more materially because, at the time of the seizure and conversion the appellant was a paroled prisoner of the United States, deiiuded of all belligerent rights of capture, and had neither order nor other authority to take the mules for Confederate use.
Wherefore, the judgment is affirmed.